DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-15, and 17-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over MacLachlan et al (US 20070135370, now US 7838658), in view of Stayton et al. (US 9,006,193 B2), Gao et al. (The AAPS Journal, 2007, 9(1), E92-E104), Zimmermann et al. (Nature, 2006 May 4;441(7089):111-4. Epub 2006 Mar 26), Manickam et al. (Journal of Drug Targeting, 2006, 14(8), 519-526), and Gallie (Plant Cell Reports, 1993, 13, 119-122).
MacLachlan taught siRNA-lipid particles generally comprising up to about 60 mol% cationic lipid (paragraph 119), up to 90 mol % non-cationic lipid (paragraph 124), 
The concentrations the cationic lipid and the bilayer stabilizing lipids are disclosed as result-effective variables that are optimized by those of skill (paragraphs 119 and 148). A lipid-siRNA particle comprising the cationic lipid DLinDMA, the non-cationic lipid and PEG-cDMA in the proportions 70:28:2 is exemplified in Table 16  (composition SNALP5).  MacLachlan teaches that the PEG can be a PEG dialkyloxypropyl (DAA) and teaches incorporation of DMA.
Accordingly, it was clear that MacLachlan taught the general conditions of the claims, and that it would have been obvious to optimize the amount of the cationic, non-cationic, and PEG-lipids to arrive at siRNA-lipid particles with lipid fractions within the ranges set forth in the instant claims.  See MPEP 2144.05.
One would reasonably expect that variation of the ranges would result in a composition that is successful in delivering the nucleic acid because each of the nucleic-acid lipid particle components are known to assist in the stability/delivery of nucleic acids.
It would have been obvious to replace the siRNA with a mRNA because it was known in the art that the same polymeric carriers can be used for siRNA or mRNA delivery, as evidenced by Stayton et al. 
Stayton et al. teach that polymeric carriers described herein are useful for delivery of polynucleotides to a subject in need thereof. In certain embodiments, a polynucleotide provided in a polymeric carrier described herein is a knockdown agent (e.g., a knockdown oligonucleotide, such as an siRNA). Polynucleotides utilized herein 
Stayton et al. teach that incorporation of nucleic acids into a polymeric carrier (e.g., micelle) comprises a plurality of block copolymers forming a shell and a core of the polymeric carrier (e.g., a micelle). In certain embodiments, the shell and/or shell block is hydrophilic and/or charged (e.g., cationic, polycationic, or zwitterionic). 
Stayton et al. teach that an equilibrium of cationic and non-cationic species will co-exist.  Stayton et al. teach that in certain embodiments, the polymeric carriers described herein comprise one or more shielding agents. In some embodiments, the polynucleotide carrier block/segment comprises a PEG substituted monomeric unit (e.g., the PEG is a side chain and does not comprise the backbone of the polynucleotide carrier block). In some instances, one or more of the polymers (e.g., block copolymers) utilized in the polymeric carriers described herein comprise polyethyleneglycol (PEG) chains or blocks with molecular weights of approximately from 1,000 to approximately 30,000. In some embodiments, PEG is conjugated to polymer ends groups, or to one or more pendant modifiable group present in a polymer of a polymeric carrier provided herein. In some embodiments, PEG residues are conjugated to modifiable groups within the hydrophilic segment or block (e.g., a shell block) of a polymer (e.g., block copolymer) of a polymeric carrier provided herein. In certain embodiments, a monomer comprising a PEG residue of 2-20 ethylene oxide units is co-polymerized to form the hydrophilic portion of the polymer forming the polymeric carrier provided herein.

MacLachlan indicated that the non-cationic lipid fraction could further comprise cholesterol, wherein the cholesterol is present in an amount up to about 60 mol % of the lipids in the particle, and in one embodiment the cholesterol is present at about 30 mol % to about 50 mol % (paragraphs 19 and 124).  MacLachlan taught that DPPC could be included in the lipid particles and that cholesterol could also be present (paragraph 122).  MacLachlan indicated that this PEG could be in the range of 550 to 10,000 Daltons, or 750 to 5000 Daltons (paragraph 135).  MacLachlan exemplified the use of PEG-cDMA. 
MacLachlan et al. teach that in a preferred embodiment, the PEG has an average molecular weight of from about 550 daltons to about 10,000 daltons, more preferably from about 750 daltons to about 5,000 daltons, more preferably from about 1,000 daltons to about 5,000 daltons, more preferably from about 1,500 daltons to about 3,000 daltons, and even more preferably about 2,000 daltons or about 750 daltons [0128]. Selection of the molecular weight of the PEG within the range taught by MacLachlan is a matter of design choice.  
MacLachlan et al. teach that the PEG can be conjugated directly to the lipid or may be linked to the lipid via a linker moiety. Any linker moiety suitable for coupling the PEG to a lipid can be used including, e.g., non-ester containing linker moieties and ester-containing linker moieties. In a preferred embodiment, the linker moiety is a non-ester containing linker moiety. As used herein, the term "non-ester containing linker moiety" refers to a linker moiety that does not contain a carboxylic ester bond (--OC(O)--
Therefore, MacLachlan et al. teaches that the PEG can be linked to the lipid by an ether moiety.  Additionally, MacLachlan et al. teaches that the PEG can have a terminal methoxy group [0135].
MacLachlan disclosed and exemplified the use of SNALPs (stable nucleic acid-lipid particles) which represents a vesicle of lipids coating a reduced aqueous interior comprising a nucleic acid such as a siRNA, i.e. the siRNA is within the aqueous interior of the vesicle.  See paragraph 61.  
MacLachlan teaches that the present invention also provides a pharmaceutical composition comprising a siRNA molecule described herein and a pharmaceutically acceptable carrier.  It was clear that MacLachlan intended the compositions to be formulated in pharmaceutically acceptable carriers and contacted to cells.  See e.g. paragraphs 14, 27, and 214.
 The teachings of MacLachlan render obvious siRNA-lipid particles comprising cationic lipids, neutral lipids, and PEG-conjugated lipids in the instantly recited molar ratios.  Stayton et al. offers motivation to utilize the system of MacLachlan et al. to deliver mRNA.

Zimmermann et al. teach siRNA SNALP formulation contained the lipids 3-N-[(qmethoxypoly(ethylene glycol)2000)carbamoyl]-1,2-dimyristyloxy-propylamine(PEG-C-DMA), 1,2-dilinoleyloxy-N,N-dimethyl-3-aminopropane (DLinDMA), 1,2-distearoyl-sn-glycero-3-phosphocholine (DSPC) and cholesterol, in a 2:40:10:48 molar percent ratio (page 113).  
Zimmermann et al. teach that although further optimization of treatment regimen and safety profile characterization may be required, our data suggest that systemic delivery of siRNAs for targeting hepatocyte specific genes in a higher species is possible (page 113).  Zimmerman et al. is additional evidence that optimization of ranges was known in the art.  
Additionally, Manickam et al. teach that polyelectrolyte complexes of nucleic acids with polycations (polyplexes) are investigated as promising delivery vectors for a variety of nucleic acid therapeutics (page 519).
Manickam et al. teach that polyplexes sensitive to redox potential gradients represent a promising class of vectors for delivery of nucleic acids. This review focuses on the recent advances in the development of these vectors. The biological properties of the redox-sensitive polyplexes of plasmid DNA, mRNA, antisense oligonucleotides and siRNA are reviewed with emphasis on in vitro cellular delivery, cytotoxicity and in 
Manickam et al. teach that the authors synthesized redox-sensitive polyion complex micelles composed of polycations and a PEG-ODN conjugate bearing a disulfide linkage between the PEG and ODN segments and demonstrated enhanced cytoplasmic delivery of ODN (page 523).
Manickam et al. teach that similar to mRNA, delivery systems for siRNA do not require nuclear localization functionality since the therapeutic cargo need not traverse the nuclear membrane to initiate its action (page 523).
Furthermore, Gallie et al. teach a method to deliver mRNA to plant protoplasts using polyethylene glycol for transient expression. Delivery of mRNA using PEG results in levels of expression that are comparable to those obtained with electroporation. This method is particularly useful for those species in which electroporation does not work well. Moreover, the use of PEG to deliver mRNA is an inexpensive alternative to electroporation in that it does not require an electroporator.
Therefore, it is clear in the art that the same systems could be used to deliver siRNA and mRNA and that optimization of the amounts of cationic lipid, non-cationic lipid, and PEG was known to be a matter of routine optimization.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 7-15 and 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-18 of U.S. Patent No. 9,878,042 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim sets are each directed to a nucleic-acid-lipid particle .

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AMY H BOWMAN/Primary Examiner, Art Unit 1635